           Case 2:21-cr-00282-CDJ Document 1 Filed 07/21/21 Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT

                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                                    CRIMINAL NO.21.

                v.                                          DATE FILED:

JOSHUA MORALES                                              VIOLATION:
                                                            18 U.S.C. $ e2a(a)(l)(A) (false
                                                            statement to a federal firearms dealer
                                                            - 7 counts)
                                                            Notice of forfeiture

                                          INDICTMENT

                               COUNTS ONE THROUGH SEVEN

THE GRAND JURY CHARGES THAT:

                At all times material to this indictment:

                1.     Tanner's Sports Center Inc., located at230l York Road, Jamison,

Pennsylvania, possessed a federal firearms license and was authorized to deal in firearms under

federal laws.

                2.     Delaware Valley Sports Center, Inc., located at 101 Geiger Road,

Philadelphia, Pennsylvania, possessed a federal firearms license and was authorized to deal in

firearms under federal laws.

                3.      The Bunker Gun Shop, located at 549 York Road, Warminster,

Pennsylvania, possessed a federal firearms license and was authorized to deal in firearms under

federal laws.

                4.      Mad Minute Enterprise,LLC, "Delia's Gun Shop", located at 6104

Torresdale Avenue Philadelphia, Pennsylvania, possessed a federal firearms license and was

authorized to deal in firearms under federal laws.
              Case 2:21-cr-00282-CDJ Document 1 Filed 07/21/21 Page 2 of 7




                    5.     Federal firearms license ("FFL") holders are licensed, among other things,

to sell firearms and ammunition. Various rules and regulations, promulgated under the authority

of Chapter 44,Title 18, United States Code, govern the manner in which FFL holders are

permiued to sell firearms and ammunition.

                    6.     The rules governing FFL holders require that a person seeking to purchase

a firearm   fill   out a Firearm Transaction Record, ATF Form 4473. Part of the Form 4473 requires

that the prospective purchaser certif,/ that all of his or her answers on Form 4473 are true and

correct. Question 11(a) of Form 4473 requires that the prospective purchaser answer whether he

or she is the actual transferee/buyer of the firearm. The Form 4473 contains language warning

that "You are not the actual buyer if you are acquiring the firearm(s) on behalf of another person.

If you are not the actual buyer, the dealer cannot transfer the firearm(s) to you." The Form 4473

also contains language warning that all information provided must be certified as "true, correct,

complete," and that providing false information in response to Question 11(a) is a "crime

punishable as a felony under federal law."

                    7.     FFL holders are required to maintain a record, in the form of a completed

Form 4473, of the identity of the actual buyer of firearms sold by the FFL holder, including the

buyer's home address and date of birth.

                    8.     On or about the dates listed below, in the Eastern District of Pennsylvania,

defendant

                                         JOSHUA MORALES,

in connection with the acquisition of each of the firearms listed below from the FFL holders

listed below, knowingly made a false statement and representation with respect to information

required by the provisions of Title 18, United States Code, to be kept in the FFL holder's
            Case 2:21-cr-00282-CDJ Document 1 Filed 07/21/21 Page 3 of 7




records, in that the defendant MORALES certified on the Form 4473 that he was the actual

transferee/buyer of the firearms listed below, when in fact, as defendant knew, this statement was

false and fictitious.

 Count      Date         FFL                       Firearm(s)                   Serial Number
 One        February     Tanner's Sports Center    A Springfield, Model XD      GMI64094
            21,2020      Inc.                      Mod 2, .40 caliber S&W
                                                   semi-automatic oistol
 Two        July 30,     Tanner's Sports Center    A FN, Model FiveSeven,       386391526
            2020         Inc.                      5.7x28mm, semi-
                                                   automatic pistol;
                                                   A Taurus, Model 856, .38      A8F,624729
                                                   caliber revolver;
                                                   A Glock, Model 17,9mm        BPGW814
                                                   semi-automatic pistol;
                                                    and
                                                    A Sig Sauer, Model          63F033246
                                                    MCX, 300 Blackout
                                                    semi-automatic pistol
 Three       August 7,   Delaware Valley Sports     A Canik, Model TP9SF        208Hr4323
             2020        Center, Inc.               Elite, 9mm semi-
                                                    automatic pistol; and
                                                    ACZ, Model 75 SP-01,        D075291
                                                    9mm semi-automatic
                                                    oistol
 Four        August      Mad Minute Enterprise,     A SDS Imports, Model        T0620-
             21,2020     LLC, "Delia's Gun          l9l1 A1, .45 ACP semi-      20211313
                         ShoD"                      automatic pistol
 Five        September   The Bunker Gun Shop        A Glock, Model 17,9mm       BPVL934
             8,2020                                 semi-automatic pistol ;
                                                    and
                                                    A Glock, Model 36, .45      BGHU763
                                                    semi-automatic pistol.
 Six         September   Tanner's Sports Center     A Taurus, Model G2C,         AXXXXXXXX
             8,2020      Inc.                       9mm semi-automatic
                                                    pistol; and
                                                    A Taurus, Model G2C,        ABH801953
                                                    9mm semi-automatic
                                                    pistol
 Seven       September   Tanner's Sports Center     A Taurus, Model G2C,        ABH79535l
             16,2020     Inc.                       9mm semi-automatic
                                                    pistol;
                                                    A Taurus, Model G2C,        A8H801856
                                                    9mm semi-automatic
Case 2:21-cr-00282-CDJ Document 1 Filed 07/21/21 Page 4 of 7




                                         pistol;
                                         A Taurus, Model G2C,       ABH80l762
                                         9mm semi-automatic
                                         pistol;
                                         A SCCY, Model CPX-2,       c006801
                                         9mm semi-automatic
                                         pistol;
                                         A FN, Model FiveSeven,     386395940
                                         9mm semi-automatic
                                         pistol;
                                         A Glock, Model 23c, .40    ABRW532
                                         caliber semi-automatic
                                         pistol;
                                         A Glock, Model 17,9mm      BRAB121
                                         semi-automatic pistol;
                                         A Glock, Model 19,9mm      AENAOl5
                                         semi-automatic pistol
                                         AENAOl5;
                                         A Smith & Wesson,          LEV8821
                                         Model M&P 40 Shield,
                                         .40 caliber semi-
                                         automatic pistol;
                                         A Ruger, Model LCP,        372376740
                                         308 ACP semi-automatic
                                         pistol; and
                                         A Springfield, Model       8Y32r772
                                         XDS, .45 caliber ACP
                                         semi-automatic oistol

  All in violation of Title   18, United States Code, Section 92a@)Q)(A).
            Case 2:21-cr-00282-CDJ Document 1 Filed 07/21/21 Page 5 of 7




                                  NOTICE OF FORFEITURE

THE GRAND JURY FURTHER CHARGES THAT:

               As a result of the violations of Title 18, United States Code, Section 924(a)(l)(A),

set forth in this indictment, defendant

                                      JOSHUA MORALES

shall forfeit to the United States of America the firearms involved in the commission of such

offenses, including, but not limited to:

                                      Firearm                                       Serial Number
  A Sprinsfield" Model XD Mod 2, .40 caliber S&W semi-automatic pistol             GMl64094
  A FN, Model FiveSeven, 5.7x28mm, semi-automatic pistol                           38639ts26
  A Taurus, Model 856, .38 caliber revolver                                        A8E,624729
  A Glock, Model 17,9mm semi-automatic pistol                                      BPGWSI4
  A Sis Sauer. Model MCX.300 Blackout semi-automatic pistol                        63F033246
  A Canik. Model TP9SF Elite. 9mm semi-automatic pistol                            208H14323
  ACZ. Model T5 SP-01,9mm semi-automatic pistol                                    D075291
  A SDS Imports, Model 1911 ,A.1, .45 ACP semi-automatic pistol                    T0620-
                                                                                   20ztt3t3
  A Glock, Model 17,9mm semi-automatic pistol                                      BPVL934
  A Glock, Model 36, .45 semi-automatic pistol                                     BGHU763
  A Taurus. Model G2C.9mm semi-automatic pistol                                    A8J874729
  A Taurus, Model G2C, 9mm semi-automatic pistol                                   ABH801953
  A Taurus, Model G2C,9mm semi-automatic pistol                                    ABH795351
  A Taurus. Model G2C. 9mm sem -automatic pistol                                   ABH801856
  A Taurus, Model G2C, 9mm sem -automatic pistol                                   ABH801762
  A SCCY. Model CPX-2,9mm semi-automatic pistol                                    c006801
  A FN. Model F veSeven, 9mm semi-automatic pistol                                 38639s940
  A Glock. Mode 23c, .40 caliber semi-automatic pistol                             ABRW532
  A Glock. Mode 17. 9mm semi-automatic pistol                                      BRABI2I
  A Glock. Mode 19. 9mm semi-automatic pistol                                      AENAOI 5
  A Smith & Wesson, Model M&P 40 Shield, .40 caliber semi-automatic                LEV8821
  oistol
  A Ruser, Model LCP,308 ACP caliber semi-automatic pistol                         372376740
  A Sorinefield. Model XDS .45 caliber ACP semi-automatic pistol                   BY321772
           Case 2:21-cr-00282-CDJ Document 1 Filed 07/21/21 Page 6 of 7




               All pursuant to Title   18, United States Code, Section 924(d), made applicable by


Title 28, United States Code, Section 2461(c).

                                                              A TRUE BILL:




JENNIFER ARBITTIERAilILLIAMS
ACTING UNITED STATES ATTORNEY
           Case 2:21-cr-00282-CDJ Document 1 Filed 07/21/21 Page 7 of 7




                                                      0)
                                                      Lr
                                                      J
                                                     P
                                                    .q)
                                                    I
                                                      L
                                                    ,o
                                                    I
                                                    qr
                                                     U
                                                     o
                                                     C)
                                                    !
                                                     o
                                                    Z
                                                     a
                                                    I
                                                        -)
                                                         o
                                                        o
                            O                       t--
                                                             I



                            tI)a                        rr
              .E            lJ                          o
                                   rrl
              (B            AJ                          C)
                                                        U
              ;cr           l+r
                                   d                    a
                                                        t
               trol                \J                   L
                                                                      6l
                                                                      .i
    -b.zl
    tso->l                  ad,
                                   z.    -i0)
                                         q-!
    d(k.Al
    iat
                            t!'s
                            Li)
                                         Hglr<
                                                                           {o
                                         F=d
    OEEI                    IFL
                            .\a          r\
                                         :i       - L
                                                 rf
                                                 v15 ol
                                                                           O
    q, Jj
    -6Ft
    l-l
                      '=l
                      .=l
                            'aY          l-.,1
                                         ^
                                         zk         .()
                                                                                a
    ir
    \J        n        rl
                      r\t
                                         ;r(d
                            r!                       o
    &F
    -vl
    -a2                     F
                                                     P
                                                     I
                                                         I
                                                         o
              .:x           zD                         0)
                                                         t       o
                                                     !           o
    a                       r!                         CB
                                                     I(h
                                                                 o.
    IiFr                                                 C)
                            F                            (n
                                                                 o
    -
    a                                               \*
                                                    v            I!

    r-l                                             v
    F                                               -v
    zD                                              v
R                                                   +
                                                    6I
                                                    o\
                                                    ca)
                                                    L.,'
                                                    a
                                                    r)
                                                    oo
